Citation Nr: 0307937	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  96-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of Department of Veterans Affairs 
benefits under Public Law 91-376.  

ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had recognized military service from November 
1942 until his death in August 1944.  




The matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

In May 1997 and April 2000, the Board remanded the case to 
the RO for further development. 

In August 2002 the Board undertook additional development on 
the claim of entitlement to restoration of Department of 
Veterans Affairs benefits under Public Law 91-376, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has not 
been completed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant seeks restoration of VA death benefits based 
upon the termination of her second marriage to CP(initials) 
by his death.  She contends CP died in March 1986.  She 
submitted death certificates in support of this fact.  

However the authenticity of the documents was reasonably 
questioned in view of apparent irregularities and 
inconsistent eyewitness testimony.  This is set out in detail 
in the April 2000 Board remand decision.  Proof of CP's death 
and the date of death is an element necessary to substantiate 
this claim.  

The Board has both remanded and undertaken additional 
development on the claim to confirm the death of CP.  The 
Board has repeatedly requested that the local civil registrar 
verify the authenticity of death certificates for CP's death 
in 1986, or certify the death of CP in the early 1990's as 
reported.  To date, this has not been completed.  

There was no response to the May 8, 2002 RO request to the 
Civil Registrar, ST-T to certify the death of CP.  There has 
been no response to the Board's March 28, 2003 request to the 
Civil Registrar, ST-T to certify the death of CP.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has not adequately 
developed the claim.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that has been pending well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO is to send another request to 
the Civil Registrar, ST-T for 
certification of the death of CP whom the 
appellant (Aurelia) had married in 
December 1965.  Copies of the following 
documents should be forwarded for 
validation: Certificate of Death, Local 
Civil Registrar No. 10-87, ST-T and 
Certificate of Death, Local Civil 
Registrar No. 88-08, ST-T.  Efforts to 
obtain a response shall continue until 
verification is obtained or until the 
Civil Registrar certifies that this 
information cannot be verified.  

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  The RO should 
then re-adjudicate the issue of 
entitlement to restoration of VA benefits 
under Public Law 91-376.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


